PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/440,509
Filing Date: 13 Jun 2019
Appellant(s): Texas Instruments Incorporated



__________________
Ray A. King (Reg. No. 63,415)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/19/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
	Every ground of rejection set forth in the Office action dated 08/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	The following ground(s) of rejection are applicable to the appealed claims.	Claims 21, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chava et al. (US Patent Application Publication US 2008/0130712 A1, hereinafter “Chava”) in view of Tagare (US Patent US 7,504,810 B1).	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chava in view of Tagare, and further in view of Childs et al. (US Patent Application Publication US 2017/0070145 A1, hereinafter “Childs”).	Claims 28, 29, 32, 33, 34, 35, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chava in view of Dening (US Patent Application Publication US 2004/0183511 A1).	Claims 30, 31, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chava in view of Dening, and further in view of Childs.

	In Claim 21, as amended and filed on 05/03/2021, in line 9, “the random pattern generator” renders a minor informality which appears to be intended to read as “the LFSR”. The Examiner states that the minor informality was objected to in the Final Rejection mailed on 08/20/2021, and further states that it has no impact on the prior art rejection that was made in the Final Rejection. 
(2) Response to ArgumentA. Claim 21
Regarding Claim 21, Appellant argues that "Chava and Tagare do not disclose a maximum length sequence of pseudo-random values that do not repeat until all permitted values have been produced". 	The Examiner respectfully disagrees. Chava discloses a programmable pseudo random number generator PPRNG, wherein “PPRNG 130 is a hardware unit that generates a stream of binary values that appear uncorrelated and satisfy a statistical test for randomness over a time period containing a statistically large number (e.g., 10^9) of charge-discharge cycles for capacitor 120. However, if observed over a sufficiently large time interval (e.g., 10^12 cycles), this stream of binary values will exhibit a repetitive and predictable pattern, which fact is underscored by the term "pseudo" in the name of PPRNG 130.” (see [0021] of Chava).	The example shown by Chava in [0021] describes that the statistically large number 10^9 is the limit to the permitted values, and when all of the permitted values of 10^9 have been produced then that number sequence is repeated, thus when observed over a sufficiently large time interval, 10^12, then the number sequence being repeated can be seen. Once all the numbers in the stream of 10^9 numbers have been generated, then the stream is repeated, hence being "pseudo" random. Thus, Chava's PPRNG 130 is pseudo random number generator which generates a maximum length sequence of pseudo-random values (in this case 10^9 values) that do not repeat until all permitted values have been produced. Therefore, Appellant's arguments are not persuasive. It is further made of notice that this type of pseudo random number generating is “known in the art” (see [0021] of Chava “Pseudo-random-number generators suitable for use as PPRNG 130 are known in the art”).B. Claim 28	Regarding Claim 28, Appellant argues “The combination of Chava and Dening fails to disclose or fairly suggest an LFSR having an LFSR input and an LFSR output, in which the LFSR input is coupled to the output of a voltage divider circuit that receives its input from the comparator output” in that in Dening, "the clock divider (94 in Fig. 4) receives its input from a flip-flop (92 in Fig. 4), not a comparator". 	The Examiner respectfully disagrees. The flip-flop 92 of Dening acts as an ADC, for digitizing the output of the comparators 88 and 90. Thus, the outputs of the comparators 88 and 90 are coupled to the clock divider 94 via the flip-flop 92, where the output of the comparators 88 and 90 directly affect the input to the clock divider. In that sense, Dening teaches "a divider input coupled to the comparator output". Therefore, Appellant's arguments are not persuasive. It is further made notice that the interpretation of “coupled” follows the given definitions in the Appellant’s original disclosure, in [0068] of the Specification, “the term ‘couple’ or ‘couples’ is intended to mean either an indirect or direct connection. Thus, if a first device couples to a second device, that connection may be through a direct connection or through an indirect connection via other devices and connections”. Applying the given definition to this case, the divider input (input to 94) is coupled to the comparator output (output of 88 and 90) via device 92, as shown in the annotated Fig.4 of Dening below.  
    PNG
    media_image2.png
    626
    946
    media_image2.png
    Greyscale
					<Annotated Fig. 4 of Dening>C. Claim 34
Regarding Claim 34, Appellant argues " The combination of Chava and Dening fails to disclose or fairly suggest an ADC having an ADC input coupled to the comparator output and an ADC output coupled to the switch control terminal." in that "92 is a flip-flop, not an ADC" and “A flip-flop is not interchangeable with an ADC, and does not perform the same function as an ADC”. 	The Examiner respectfully disagrees. The Specification of the Appellant is silent on any details of the claimed ADC, and moreover silent on the definition of what constitutes an ADC. Accordingly, the Examiner or one skilled in the art would refer to a technical dictionary, i.e. the Wiley Electrical and Electronics Engineering Dictionary (https://ieeexplore.ieee.org/servlet/opac?bknumber=5273107), where an ADC or Analog-to-Digital Converter is defined as “A circuit or device which transforms an analog input into a digital output.”. According to this definition, the flip-flop 92 of Fig. 4 of Dening can reasonably be defined as an ADC as the flip-flop 92 transforms analog inputs, i.e. analog signals that are output from 88 and 90 and input to 92, into a digital output, i.e. CLK1 output from 92. The flip-flop 92 of Dening outputs a clock signal CLK1 which is a signal comprising a sequence of high and low values, i.e. a digital signal, based on the analog signal inputs of the flip-flop. Thus, Dening reasonably teaches (see Fig. 4 of Dening) an ADC (92) having an ADC input (input of 92) coupled to the comparator output (output of 88 and 90) and an ADC output (output of 92) coupled to the switch control terminal (control terminal of 82). Therefore, Appellant's argument is not persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JYE-JUNE LEE/Examiner, Art Unit 2838                                                                                                                                                                                                        
Conferees:
/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838

/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                    



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.